Case 7:21-cv-01290-VB Document 15 Filed 03/19/21 Page 1of1
Case 7:21-cv-01290-VB Document 14 Filed 03/19/21 Page 4 of 5

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

ORDER

THOMAS HAASS, individually and on CASE NO. 21-CV-01290 (VB)

behalf of all others similarly situated,

Plaintiff,
V.
HOPKINS MANUFACTURING
CORPORATION,
Defendant.

 

 

 

ORDER GRANTING MOTION TO WITHDRAW DAVID WAWRO AS COUNSEL
FOR DEFENDANT HOPKINS MANUFACTURING CORPORATION

Upon consideration of the motion to withdraw the appearance of David Wawro, formerly
of Torys, LLP, as counsel for Defendant Hopkins Manufacturing Corporation and to remove his

name from the ECF service list bearing Case No. 21-CV-01290 (VB),
IT IS HEREBY ORDERED that the motion is GRANTED.

Dated: March 19, 2021 Respectfully submitted,

New York, New York
TORYS, LLP

By: _/s/ Christopher M. Caparelli
SO ORDERED: Christopher M. Caparelli
1114 Avenue of the Americas

23" Floor
\ (uu New York, New York 10036
- Tel, (212) 880-6000

 

 

Vincent L. Briccetti Fax, (212) 682-0200
United States District Judge Email. ccaparelli@torys.com

 
